RIVKIND, LEONARD,
Associate Judge.
Appellant entered a nolo contendere plea to possession of PCP specifically reserving his right to appeal the order denying the *4motion to suppress evidence. He was sentenced to two years in state prison. Appellant had been arrested for driving under the influence and driving with a suspended driver’s license. A pat-down search was conducted at the scene. At the police station, during the booking process, a complete search of the person was undertaken. Personal effects were inventoried and placed in a property bag. A large bulge in his wallet was examined and revealed a plastic bag containing the contraband, PCP. We reject appellant’s contention that the search of the wallet was illegal. The search was incident to a lawful arrest. The trial judge was correct in denying the motion to suppress. United States v. Robinson, 414 U.S. 218, 94 S.Ct. 467, 38 L.Ed.2d 427 (1973); State v. Gustafson, 258 So.2d 1 (Fla.1972), aff’d, 414 U.S. 260, 94 S.Ct. 488, 38 L.Ed.2d 456 (1973); Christian v. State, 265 So.2d 83 (Fla. 3d DCA 1972); Dolan v. State, 185 So.2d 185 (Fla. 3d DCA 1966). We have also considered each of the other points raised by appellant and find them to be without merit.
AFFIRMED.
DOWNEY, C. J., and MOORE, J., concur.